           Case 1:20-cv-03761-CM Document 4 Filed 05/18/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT DURRELL,

                             Plaintiff,                            1:20-CV-3761 (CM)
                     -against-                             ORDER DIRECTING UPDATED
                                                           PRISONER AUTHORIZATION
STATE OF NEW YORK,

                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated in the Downstate Correctional Facility, brings this action

pro se. To proceed with a civil action in this Court, a prisoner must either pay $400.00 in fees – a

$350.00 filing fee plus a $50.00 administrative fee – or, to request permission to proceed without

prepayment of fees, submit a signed in forma pauperis (“IFP”) application and a prisoner

authorization. See 28 U.S.C. §§ 1914, 1915. If the Court grants a prisoner’s IFP application, the

Prison Litigation Reform Act requires the Court to collect the $350.00 filing fee in installments

deducted from the prisoner’s prison trust fund account. See § 1915(b)(1). A prisoner seeking to

proceed in this Court without prepayment of fees must therefore also authorize the Court to

withdraw these payments from his prison trust fund account by filing a “prisoner authorization,”

which directs the facility where the prisoner is incarcerated to deduct the $350.00 filing fee 1

from the prisoner’s prison trust fund account in installments and to send to this Court certified

copies of the prisoner’s prison trust account statements for the past six months. See § 1915(a)(2),

(b).




       1
         The $50.00 administrative fee for filing a federal civil action does not apply to persons
granted IFP status under 28 U.S.C. § 1915.
              Case 1:20-cv-03761-CM Document 4 Filed 05/18/20 Page 2 of 2



          Plaintiff submitted an IFP application and a prisoner authorization, but the prisoner

authorization only allows the Court to collect $150.00, not the full $350.00 filing fee, from the

Plaintiff=s prison trust fund account. Within thirty days of the date of this order, Plaintiff must

either pay the $400.00 in fees or complete and submit the attached prisoner authorization. If

Plaintiff submits the prisoner authorization, it should be labeled with docket number 20-CV-3761

(CM). 2

          The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the action

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:       May 18, 2020
              New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




          2
          Plaintiff is cautioned that if a prisoner files a federal civil action or appeal that is
dismissed as malicious, frivolous, for failure to state a claim on which relief may be granted, the
dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who receives three “strikes” cannot
file federal civil actions IFP as a prisoner, unless he is under imminent danger of serious physical
injury, and must pay the relevant fees at the time of filing any new federal civil action.

                                                   2
